Citation Nr: 1028747	
Decision Date: 07/30/10    Archive Date: 08/10/10

DOCKET NO.  06-05 873	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for residuals of a left tibia 
stress fracture.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Biswajit Chatterjee, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the military from February 
1970 to December 1971.

This appeal to the Board of Veterans' Appeals (Board) is from a 
March 2005 rating decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Montgomery, Alabama.  

As support for his claim, the Veteran testified at a 
videoconference hearing in February 2008 before the undersigned 
Veterans Law Judge of the Board.  

In May 2008, the Board reopened the claim for service connection 
for residuals of a left tibia stress fracture on the basis of new 
and material evidence, and then remanded this claim to the RO, 
via the Appeals Management Center (AMC), for additional 
development before readjudicating the claim on its underlying 
merits.  This additional development specifically involved having 
the Veteran undergo a VA compensation examination for a medical 
nexus opinion concerning whether his current left leg (and knee) 
disability is attributable to his military service - and, 
in particular, to his documented left tibia stress fracture.

The Veteran had this requested VA compensation examination in 
August 2008, and the VA examiner submitted an addendum in March 
2010.  In April 2010, based on the VA examiner's unfavorable 
opinion, the AMC issued a supplemental statement of the case 
(SSOC) continuing to deny the claim and, in May 2010, returned 
the file to the Board for further appellate consideration 
of the claim.  

The Veteran has since in June and July 2010, however, submitted 
additional medical evidence supporting his claim in response to 
the VA examiner's opinion.




FINDING OF FACT

According to the probative (i.e., competent and credible) 
evidence of record, it is just as likely as not the Veteran's 
current left leg and knee disability is a result of his 
documented left tibia fracture during service.  


CONCLUSION OF LAW

Resolving all reasonable doubt in his favor, the Veteran's 
current left leg and knee disability, as a residual of his left 
tibia stress fracture, was incurred during his military service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

As provided by the Veterans Claims Assistance Act (VCAA), VA has 
duties to notify and assist a claimant in substantiating a claim 
for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2009).  Here, though, the Board need not 
discuss whether there has been VCAA compliance because the claim 
is being granted, regardless.  See, e.g., 38 C.F.R. § 20.1102 
(2009) (harmless error).  See also Shinseki v. Sanders, 129 S. 
Ct. 1696 (2009).

The Veteran attributes his current left knee and leg disability 
to fracturing his left tibia during service, while in basic 
training.  Regarding this injury in service, he testified that he 
was going over a wall when he lost his grip and fell on his 
left leg.  See personal hearing transcript, at page 8.  

Service connection is granted if it is shown the Veteran has 
disability resulting from an injury sustained or a disease 
contracted in the line of duty, or for aggravation during service 
of a pre-existing condition beyond its natural progression.  
38 U.S.C.A. §§ 1110, 1153; 38 C.F.R. §§ 3.303, 3.306.  

Stated somewhat differently, to establish entitlement to service 
connection, there must be:  (1) the existence of a present 
disability; (2) in-service incurrence or aggravation of a disease 
or injury; and (3) a causal relationship between the present 
disability and the disease or injury incurred or aggravated 
during service."  Shedden v. Principi, 381 F.3d 1163, 1166-67 
(Fed. Cir. 2004).

Certain chronic diseases such as degenerative joint disease (DJD, 
i.e., arthritis) will be presumed to have been incurred in 
service if manifested to a compensable degree of at least 10-
percent disabling within one year after service.  This 
presumption, however, is rebuttable by probative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309(a).  

In adjudicating this claim, the Board also has considered the 
doctrine of reasonable doubt.  In determining whether service 
connection is warranted for a disability, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise - meaning about evenly balanced for and 
against the claim, with the Veteran prevailing in either event, 
or whether instead a preponderance of the evidence is against the 
claim, in which case the claim is denied.  38 U.S.C.A. § 5107; 
38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The first point worth noting in deciding this appeal is that 
there is no disputing the Veteran has current left knee and leg 
disability.  In a September 2003 VA treatment record, which 
included the results of an X-ray, it was indicated he had 
complaints of chronic shin pain and received a diagnosis of 
healing stress fracture of the left femoral metaphysis and 
degenerative changes of both feet.  A more recent private, left 
knee MRI report, dated in June 2010, indicates he has 
"rather pronounced degeneration of the medical meniscus and a 
tear of the posterior horn of the meniscus" in his left knee.  
So he has established the required proof of current disability.  
See Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (indicating 
service connection presupposes a current diagnosis of the 
condition claimed, and that, without this minimum level of proof, 
there could be no valid claim).

The Veteran's service treatment records (STRs) confirm he 
fractured his left tibia while in the military. In March 1970, he 
reported left knee pain after falling.  He was treated with 
wintergreen and an ace bandage.  Later that month, he was treated 
for a left knee strain with an ace bandage and ice.  In April 
1970, he again reported left knee pain, and the treating 
physician ordered X-rays.  The X-rays revealed the Veteran had 
fractured his left tibia.  He was treated with crutches.  In May 
1970, he complained of pain in his left leg of 10 weeks' 
duration.  His separation examination did not refer to his left 
tibia fracture, but it is otherwise well documented in his STRs.

So as the Board explained when remanding this claim in May 2008 
to have the Veteran undergo a VA compensation examination for a 
medical nexus opinion, there need only be competent and credible 
evidence etiologically linking his current left knee and leg 
disability to that documented left tibia fracture in service.  
See Watson v. Brown, 4 Vet. App. 309, 314 (1993) ("A 
determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or a disease 
incurred in service.").  See, too, Maggitt v. West, 202 F.3d 
1370, 1375 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 
(Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 (2000); 
and Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).

The Veteran alleges he has experienced continued pain and 
discomfort in his left knee and leg since that documented left 
tibia fracture in service, and he is competent to make this 
proclamation even as a layman.  Buchanan v. Nicholson, 451 F.3d 
1331 (Fed. Cir. 2006) (addressing lay evidence as potentially 
competent to support presence of disability, including during 
service and since, even where not corroborated by contemporaneous 
medical evidence).



Lay evidence may be competent and sufficient to establish a 
diagnosis of a condition when:  (1) a layperson is competent to 
identify the medical condition, (e.g., a broken leg, separated 
shoulder, varicose veins, flat feet, etc.), (2) the layperson is 
reporting a contemporaneous medical diagnosis, or 
(3) lay testimony describing symptoms at the time supports a 
later diagnosis by a medical professional.  See Davidson v. 
Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); Jandreau v. 
Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

When a condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  In such cases, the Board is within its province to 
weigh that testimony and make a credibility determination as to 
whether that evidence supports a finding of service incurrence 
and continuity of symptomatology sufficient to establish service 
connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

A determination as to whether medical evidence is needed to 
demonstrate that a Veteran presently has the same condition he or 
she had in service or during a presumption period, or whether lay 
evidence will suffice, depends on the nature of the Veteran's 
present condition (e.g., whether the Veteran's present condition 
is of a type that requires medical expertise to identify it as 
the same condition as that in service or during a presumption 
period, or whether it can be so identified by lay observation).  
Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  

If lay or other evidence is both competent and credible, then it 
has probative value.  See Rucker v. Brown, 10 Vet. App. 67 (1997) 
and Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing 
between competency ("a legal concept determining whether 
testimony may be heard and considered") and credibility ("a 
factual determination going to the probative value of the 
evidence to be made after the evidence has been admitted")).



The Veteran has given a very consistent account of his injury in 
service, both in terms of the circumstances precipitating that 
trauma and the severity of his resultant fracture.  So there is 
no inherent reason to doubt or question his credibility, 
including his allegation that he has experienced continuous 
symptoms (persistent pain and discomfort in this extremity) 
during the many years since.  So his lay testimony concerning 
this is both competent and credible and, therefore, sufficient to 
establishing continuity of symptomatology since that injury in 
service.  38 C.F.R. § 3.303(b).  This is true despite the absence 
of any documented medical treatment for his left leg or knee for 
many years after service, until approximately the year 2000, when 
he complained of left leg pain to Dr. C.W.  Indeed, 
medical evidence of treatment is not needed to corroborate his 
assertion that he has experienced left leg and knee pain since 
fracturing his left tibia in service.  Rather, as this is within 
the realm of his five senses, he need only establish 
he has experienced continuous symptoms (not had continuous 
treatment).  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. 
Cir. 2007); Barr v. Nicholson, 21 Vet. App. 303, 310 (2007); and 
38 C.F.R. § 3.159(a)(2).

Ultimately, though, competent and credible medical nexus evidence 
is needed to associate these continuous symptoms since that 
injury in service with his current left leg and knee disability.  
And there is medical evidence for and against the claim on this 
determinative issue.

At the Board's request, on remand, the AMC arranged for a VA 
compensation examination and opinion in August 2008.  That 
examiner provided an opinion specifically discounting the notion 
that the Veteran's current left leg and knee disability is 
etiologically linked to his military service - and, in 
particular, to the fracture at issue.  This VA examiner 
determined this probability less likely than not.  And when later 
discussing the medical rationale for this unfavorable opinion in 
a March 2010 addendum to his evaluation of the Veteran, this VA 
examiner stated that his unfavorable opinion was based on the 
significant complaints and limitations stated by the Veteran and 
the minimal-to-negative findings on examination, as well as X-ray 
and claims file (C-file) review.  This VA examiner believed the 
objective findings were incompatible with the Veteran's present 
complaints and physical limitations.

In direct contrast to this VA examiner's opinion (which the 
Veteran submitted in response) are May, June and July 2010 
statements and records from the Veteran's private treating 
physician, Dr. G.H.  In the May 2010 statement, Dr. G.H. 
indicated he had evaluated the Veteran for complaints of chronic 
pain in his left knee dating back to the documented left tibia 
fracture in service.  Dr. G.H. noted the details and 
circumstances of that injury in service and the evaluation, 
findings and treatment the Veteran had received in the aftermath, 
as well as his continued pain and discomfort in his left knee and 
leg during the many years since.  After physical examination, Dr. 
G.H. confirmed the Veteran had a healed stress fracture of the 
left proximal tibia and "post-traumatic" arthritis of the 
medial compartment of the left knee and possible occult meniscus 
tear.  The Veteran was scheduled for a magnetic resonance imaging 
(MRI) of this knee, which he had in June 2010, and a follow-up 
consultation with Dr. G.H. to discuss the results.  The MRI 
confirmed a tear of the posterior horn of the medial meniscus 
with rather pronounced degeneration of this meniscus.  It also 
confirmed there was degeneration of the articular cartilages of 
the bones of the medial compartment of this knee and small joint 
effusion.

In a follow-up June 2010 statement, Dr. G.H. indicated, among 
other things, that the Veteran understood that his injury in 
service is related to his present knee problems.  Dr. G.H. 
essentially reiterated this in a July 2010 statement, indicating 
that, in his medical opinion, the Veteran's current condition is 
more likely than not connected to his incident of injury during 
active duty.



In Kowalski v. Nicholson, 19 Vet. App. 171 (2005), the Court 
indicated the Board may not disregard a favorable medical opinion 
solely on the rationale it was based on a history given by the 
Veteran.  Rather, as the Court further explained in Coburn v. 
Nicholson, 19 Vet. App. 427 (2006), reliance on a Veteran's 
statements renders a medical report not credible only if the 
Board rejects the statements of the Veteran as lacking 
credibility.  Indeed, although Dr. G.H.'s opinion appears to be 
based, at least in part, upon the Veteran's self-reported 
history, it is nonetheless a credible reported history that is 
entirely consistent with the STRs that objectively document the 
left tibia fracture during service and the resultant diagnosis 
and treatment that ensued.  So Dr. G.H.'s derivative opinion, 
based on this history, is competent and credible evidence 
supporting the claim because it is not compromised by an 
unsubstantiated history.  

Merely because Dr. G.H. seemingly did not, himself, independently 
review the Veteran's claims file is not dispositive of the 
probative value of this doctor's opinion, particularly since, 
again, the purported injury in service is well documented in the 
Veteran's STRs.  In Gardin v. Shinseki, 2010 WL 2898320 
(Fed.Cir.) (July 16, 2010), the Federal Circuit Court recently 
reaffirmed that the Board is prohibited from discounting a 
private physician's report simply because the opining physician 
did not review the Veteran's medical service record.  The Federal 
Circuit  
Court commented in Gardin, 2010 WL 2898320, at *4, upon a 
similar, recent precedent by the Veteran's Court:

In Nieves-Rodriguez v. Peake, the Veterans Court 
explicitly held that "a private medical opinion 
may not be discounted solely because the opining 
physician did not review the claims file."  22 
Vet.App. 295, 304 (2008).  The Veterans Court 
noted that a review of the Veteran's service 
medical records may have "significance to the 
process of formulating a medically valid and 
well-reasoned opinion," but refused to adopt a 
categorical rule excluding all private medical 
reports that did not include a review of the 
Veteran's service medical records.  Id.


So, adhering to these precedential decisions of Gardin and 
Nieves-Rodriguez, Dr. G.H.'s private medical opinion in support 
of the Veteran's claim carries considerable probative weight.  It 
is certainly sufficient to place the evidence for and against the 
claim into relative equipoise (even balance), so as to in turn 
warrant resolving any doubt in the Veteran's favor regarding 
whether his current left leg and knee disability is a residual of 
his left tibia fracture in service.  38 C.F.R. § 3.102.  See also 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ashley v. Brown, 6 
Vet. App. 52, 59 (1993), citing 38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102 (under the 
"benefit-of-the-doubt" rule, where there exists "an approximate 
balance of positive and negative evidence regarding the merits of 
an issue material to the determination of the matter," the 
Veteran shall prevail upon the issue).  An absolutely accurate 
determination of etiology is not a condition precedent to 
granting service connection, nor is definite etiology or obvious 
etiology.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996).


ORDER

The claim for service connection for residuals of a left tibia 
stress fracture is granted.




____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


